Exhibit 10.14







[INTERNATIONAL ISOTOPES LETTERHEAD]







December 21, 2007




Firebird Global Master Fund II, Ltd.

c/o FG2 Advisors, LLC

152 West 57th Street, 24th Floor

New York, New York 10019




Re:

Exercise of Class D Warrant and Waiver of Certain Rights Therein




Ladies and gentlemen:




This letter is being sent to you in your capacity as holders (each a "Holder")
of the Class D Warrants (the "Class D Warrants") dated March 20, 2007 issued by
International Isotopes Inc. (the "Company").  Capitalized terms used herein and
not defined have the meanings assigned to them in the Class D Warrants.




The Company hereby acknowledges that each of you has agreed to exercise your
respective Class D Warrant pursuant to the terms contained therein.  With
respect to such exercise, the Company hereby waives the following limitations
contained in Section 11(a) of each of the Class D Warrants: (1) that the number
of shares of Common Stock that may be acquired upon exercise of a Holder's Class
D Warrant shall be limited such that, following such exercise, the total number
of shares of Common Stock then beneficially owned by such Holder and certain
other persons, does not exceed the Maximum Percentage of the Company’s issued
and outstanding shares of Common Stock (including for such purpose the shares of
Common Stock issuable upon such exercise) (the "Beneficial Ownership
Limitation"); and (2) that any waiver by the Holder of the Beneficial Ownership
Limitation will not be effective until the 61st day after notice is delivered to
the Company (the "Notice Requirement").




Each Holder hereby agrees to exercise such Holder's Class D Warrant and waives
the Beneficial Ownership Limitation and the Notice Requirement contained in
Section 11(a) of the Class D Warrant.




************





--------------------------------------------------------------------------------




Please acknowledge your agreement to the foregoing by signing and returning a
copy of this letter to my attention.   







Sincerely,

 




INTERNATIONAL ISOTOPES INC.




By:__________________________________

Name:  Steve Laflin

Title:    President and Chief Executive Officer







Acknowledged and Agreed:




FIREBIRD GLOBAL MASTER FUND II, LTD.

 

By:

 

 

Name:

Title:   














--------------------------------------------------------------------------------




Schedule to Exhibit 10.14

 

 

The agreements listed below are substantially identical to this exhibit and are
not being filed separately as an exhibit pursuant to Rule 12b-31 promulgated
under the Exchange Act.




(1)

Letter Agreement dated December 21, 2007 between the Company and Dr. Ralph
Richart




(2)

Letter Agreement dated December 21, 2007 between the Company and PowerOne
Capital Markets Limited




(3)

Letter Agreement dated December 21, 2007 between the Company and Christopher
Grosso




(4)

Letter Agreement dated December 21, 2007 between the Company and Francis Stobart






